DETAILED ACTION
Applicant’s election without traverse of claims 9-16 in the reply filed on 18 February 2021 is acknowledged.
Claims 9-16 are currently pending and have been examined.  
Claims 9-16 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “receiving a request from a user to redeem a digital reward” step (claim 9), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “stored in a software application of a user device” language, the claim encompasses a user manually making this request.
The “analyzing the at least one captured image to determine a likelihood that the image shows a redemption of the reward” step (claim 9), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. This step is not recited as performed by any particular computer components.
The “sending a command to the merchant to accept the reward if the likelihood is greater than a predetermined threshold” step (claim 9), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “server” language, the claim encompasses a user manually indicating that the reward should be accepted.
The “sending a first command to the user … to delete the one or more captured images” step (claim 9), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “server” language, the claim encompasses a user manually indicating that the images should be deleted.
The “sending a second command to the user … to deactivate or remove the reward” step (claim 9), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “server” language, the claim encompasses a user manually indicating the reward should be removed or deactivated.
The “comparing the location information of the user device with a set of known locations of the merchant to calculate a minimum distance between the location of the user device and the merchant” step (claim 11), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. This step is not recited as performed by any particular computer components.
The “sending a command to the merchant to accept the reward only if the minimum distance is less than a predetermined threshold” step (claim 11), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “server” language, the claim encompasses a user manually indicating that the reward should be accepted.
The claimed concept of facilitating redemption of a coupon or other reward at a merchant (claims 9-16) falls into the certain methods of organizing human activity grouping. This concept involves commercial interactions including advertising, marketing, and sales activities and behaviors.
Claim 10 further limited the abstract idea by sending additional information.
Claim 12 further limits the abstract idea by indicating when the user device should capture images.
Claim 13 further limits the abstract idea by indicating when and for how long the user device should capture images.
Claims 14-15 further limit the abstract idea by indicating the capture rate of the images.
The mere nominal recitation of generic computer components does not take the claim limitations out of the abstract idea groupings.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a software application on a user device and a server and includes no more than mere instructions to apply the exception using a generic computer component. The user device and server, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claim 12 recites a laser from a point-of-sale system that triggers the user device to capture images. This laser (not positively recited) does not improve the functioning of a computer or any other technology or technical field, is not a particular machine, and does not go beyond being used as a tool to perform the abstract idea.
Dependent claims 10, 11, and 13-16 do not include additional elements beyond those recited in the independent claim.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is also considered the closest prior art found by Examiner.
U.S. 2011/0282725 (“Chatterjee”): Chatterjee discloses a retailer scanner that can read a bar code included in an ad presented on a mobile device at a time of redemption of the ad. The mobile device has a sensor that can detect light made by the retailer scanner. However, this detection is not used to cause the user device to capture images, as claimed in the present invention. Chatterjee discloses deactivating an ad after redemption to prevent further redemption. However, this deactivation instruction does not come from a server, as claimed in the present invention. 
U.S. 2012/0095822 (“Chiocchi”): Chiocchi discloses a method wherein a smartphone camera is used to scan/capture a unique barcode or other vendor-identifying information displayed on a vendor tablet in order to authenticate redemption of a promotion. This scanned/captured information is sent to a server. However, there is no analysis or determination that the information shows a redemption, as claimed in the present invention.
U.S. 2011/0258075 (“Ciurea”): Ciurea discloses a method wherein a user device camera captures images of a merchant access device (e.g., POS). These images are transmitted to a server along with location information, and compared to known merchant images and identifiers. The transaction in progress is then authorized or declined. However, the comparison is not used to determine if the likelihood is greater than a predetermined threshold, as claimed in the present invention.
U.S. 2014/0297390 (“Grindel”): Grindel discloses a method wherein an application on a smart phone captures an image that makes it possible to uniquely identify the cash register and the point of sale. However, the captured image is not analyzed to determine the likelihood that the image shows a redemption of a reward, as claimed in the present invention.
U.S. 2013/0204690 (“Liebmann”): Liebmann discloses a method wherein, during a transaction, a mobile device scans a location-identifying barcode or QR code resident at a merchant location. The method determines a probability that a given merchant location is actually where the proposed transaction is taking place. If the probability does not reach a threshold, additional information can be asked of the user, such as GPS data. However, once a threshold is reached, the server does not send commands to the merchant, as claimed in the present invention. Liebmann’s method has the benefit of not requiring the merchant to install or run software for redeeming coupons. 
U.S. 2016/0148241 (“Walsh”): Walsh, similar to Liebmann, discloses a method wherein, during a transaction, a mobile device scans a QR code available at the POS system. The mobile device communicates with the central system and receives approval/instructions to present to the POS system for redemption. However, the central system does not send commands to the merchant, as claimed in the present invention.
U.S. 2016/0027063 (“Wexler”): Wexler discloses a wearable camera system that allows the camera to capture images at multiple frame rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688